NO. 12-15-00085-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

THE STATE OF TEXAS                                        §    APPEAL FROM THE

FOR THE BEST INTEREST                                     §    COUNTY COURT AT LAW

AND PROTECTION OF D. T.                                   §    CHEROKEE COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion is signed by Appellant’s
counsel and is accompanied by documentation showing that Appellant does not desire to pursue
the appeal. The motion is in compliance with Texas Rule of Appellate Procedure 42.2(a)(1).
Accordingly, we grant Appellant’s motion to dismiss, and dismiss the appeal. See TEX. R. APP.
P. 42.2(a)(1).
Opinion delivered May 13, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 13, 2015


                                         NO. 12-15-00085-CV


                           THE STATE OF TEXAS FOR THE BEST
                           INTEREST AND PROTECTION OF D. T.


                                Appeal from the County Court at Law
                          of Cherokee County, Texas (Tr.Ct.No. 41,258)


                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.